14‐3447‐cv	
      Alphonse	Hotel	Corporation	v.	Tran	
      	
 1	                                                     UNITED STATES COURT OF APPEALS 
 2	                                                         FOR THE SECOND CIRCUIT 
 3	    
 4	                                    August Term, 2015 
 5	                                               
 6	              (Submitted:  November 4, 2015            Decided: July 11, 2016) 
 7	                                               
 8	                                  Docket No. 14‐3447‐cv  
 9	   ________________________________________________________________________ 
10	    
11	                             ALPHONSE HOTEL CORPORATION, 
12	                                               
13	                             Plaintiff‐Counter‐Defendant‐Appellee, 
14	                                               
15	                                           ‐ v. ‐ 
16	                                               
17	                                       NAM T. TRAN, 
18	                                               
19	                             Defendant‐Counter‐Claimant‐Appellant. 
20	   ________________________________________________________________________ 
21	    
22	                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
23	                        FOR THE SOUTHERN DISTRICT OF NEW YORK 
24	    
25	   Before:        
26	                  HALL and LYNCH, Circuit Judges, RAKOFF, District Judge. 
27	    
28	          Appeal from a judgment of the United States District Court for the 
29	   Southern District of New York (Cote, J.) granting plaintiff Alphonse Hotel 
30	   Corporation’s (“AHC”) motion for partial summary judgment seeking a 
31	   declaratory judgment that a lease and a purported joint venture agreement 
32	   between plaintiff and defendant Nam Tran were invalid and unenforceable.  The 
33	   district court also denied defendant’s request for additional discovery.  We 

      																																																																		
      	
      
       The Honorable Jed S. Rakoff, of the United States District Court for the Southern District of New
      York, sitting by designation.
 1	   consider (1) whether Nam’s requests for additional discovery in his Rule 56(d) 
 2	   motion identified specific materials in AHC’s possession that were sufficiently 
 3	   germane to the case and not cumulative such that the district court abused its 
 4	   discretion in denying that motion for production; (2) whether under New York 
 5	   law a lease between the parties, which was executed by defendant’s father in his 
 6	   former capacity as president of AHC, is void as a gift or corporate waste; and (3) 
 7	   if the lease is void, whether under Pennsylvania law the integration clause 
 8	   contained in the lease survives such that a separate prior‐in‐time oral agreement 
 9	   to enter a joint venture is voided by that clause. 
10	    
11	           AFFIRMED. 
12	    
13	                                       KEVIN L. SMITH, DAVID A. SIFRE, Stroock & 
14	                                       Stroock & Lavan LLP, New York, NY, for Plaintiff‐
15	                                       Counter‐Defendant‐Appellee Alphonse Hotel 
16	                                       Corporation. 
17	                                        
18	                                       GEORGE BOCHETTO, ALBERT M. BELMONT, DAVID 
19	                                       P. HEIM, Bochetto and Lentz, PC, Philadelphia, 
20	                                       PA, for Defendant‐Counter‐Claimant‐Appellant Nam 
21	                                       T. Tran. 
22	    
23	    
24	   HALL, Circuit Judge: 
25	    
26	           This  case  concerns  a  lease  (“the  Lease”)  and  a  purported  joint  venture 

27	   agreement (“the Joint Venture Agreement”) entered into between a son and his 

28	   father,  the  now‐deceased  former  president  and  majority  shareholder  of  a  real 

29	   estate  development  corporation.    The  Lease  grants  the  son,  defendant‐counter‐

30	   plaintiff‐appellant  Nam  T.  Tran  (“Nam”),  control  over  a  multi‐million‐dollar 

31	   property  for  a  period  of  20  years  in  exchange  for  a  payment  of  $20.    The  Joint 


      	                                             2
      	
 1	   Venture  Agreement  covers  Nam’s  development  of  this  property.    After  the 

 2	   father’s  death,  the  corporation,  plaintiff‐counter‐defendant‐appellee  Alphonse 

 3	   Hotel  Corporation  (“AHC”),  under  the  control  of  a  court‐appointed  temporary 

 4	   administrator,  sought  damages  for  Nam’s  use  and  occupancy  of  the  property 

 5	   and a judgment declaring that the Lease and Joint Venture Agreement were void.  

 6	   Nam  counterclaimed,  seeking  a  declaratory  judgment  that  those  agreements 

 7	   were  valid  and  seeking  damages  for  AHC’s  breaches  of  both  agreements.    The 

 8	   district  court  granted  AHC’s  motion  for  partial  summary  judgment  on  its 

 9	   declaratory  judgment  claims  and  denied  Nam’s  requests  for  additional 

10	   discovery.    On  appeal,  we  consider:  (1)  whether  Nam’s  requests  for  additional 

11	   discovery  in  his  Rule  56(d)  motion  identified  specific  materials  in  AHC’s 

12	   possession  that  were  sufficiently  germane  to  the  case  and  not  cumulative  such 

13	   that  the  district  court  abused  its  discretion  in  denying  that  motion  for 

14	   production; (2) whether under New York law the Lease, which was executed by 

15	   Nam’s  father  in  his  former  capacity  as  president  of  AHC,  is  void  as  a  gift  or 

16	   corporate waste; and (3) if the Lease is void, whether under Pennsylvania law the 

17	   integration clause contained in the Lease survives such that a separate prior‐in‐

18	   time  oral  agreement  to  enter  a  joint  venture  is  voided  by  that  clause.    For  the 



      	                                             3
      	
 1	   reasons  that  follow,  we  affirm  the  district  court’s  rulings  denying  Nam’s 

 2	   discovery request and granting summary judgment to AHC.  

 3	                                        BACKGROUND 

 4	          AHC is a New York closely held corporation that owns and manages real 

 5	   estate, including, among other properties, the former Franklin Chocolate Factory 

 6	   in  Philadelphia,  PA  (“the  Property”),  which  is  the  subject  of  this  case.    Nam,  a 

 7	   Pennsylvania citizen, is the eldest son of AHC’s former president, Truong Dinh 

 8	   Tran (“Truong”).  Upon his death in 2012, Truong owned 80% of AHC’s shares, 

 9	   and  the  four  mothers  of  his  children,  Sang  Kay  Nguyen,  Hung  Nguyen 

10	   (“Hung”),  Cham  Nguyen  (“Cham”),  and  Hoa  Pham,  each  owned  5%.    Truong 

11	   served  as  AHC’s  president  and  sole  director  until  September  2008,  when  he 

12	   suffered a stroke, at which point he added two seats to the board of directors and 

13	   appointed  two  of  the  mothers,  Hung  and  Cham,  to  fill  those  seats.    Truong 

14	   resigned  as  president  in  September  or  October  2010,  and  Hung  was  elected 

15	   president.  

16	          Truong  died  intestate  in  May  2012;  control  of  AHC  and  Truong’s  estate 

17	   was  contested.    Shareholders  of  AHC  along  with  claimants  to  Truong’s  estate 

18	   commenced  litigation.    The  New  York  State  courts  overseeing  these  actions 



      	                                             4
      	
 1	   appointed a temporary administrator of the estate, who took control of Truong’s 

 2	   80%  share  of  AHC  and,  in  April  2013,  assumed  the  roles  of  president  and  sole 

 3	   director.   

 4	          Nam alleges that sometime around 2007 he entered into the Joint Venture 

 5	   Agreement with Truong, who was acting on behalf of AHC, to develop the then 

 6	   dilapidated  Property  into  a  mixed‐use  development.    Nam  submitted  no 

 7	   documentary evidence of this agreement, only his own declaration testifying to 

 8	   its existence and a declaration of his wife testifying to actions, purportedly taken 

 9	   in  the  name  of  the  Joint  Venture,  toward  securing  design  and  regulatory 

10	   approvals for redevelopment of the Property.  According to Nam, under the Joint 

11	   Venture AHC would provide the capital for redevelopment and pay to maintain 

12	   the  Property,  and  in  exchange  Nam  and  his  family  would  provide  the  “sweat 

13	   equity” to design and manage the redeveloped property.  As Nam explains in his 

14	   declaration,  AHC  facilitated  this  Joint  Venture  Agreement  by  leasing  the 

15	   property  to  Nam  for  20  years,  with  rights  to  sublet  the  property.    During  the 

16	   leasehold  period,  Nam  would  benefit  through  receipt  of  rents  and  other  fees 

17	   from  operation  of  the  redeveloped  property,  while  AHC  would  benefit  by 

18	   receiving, at the end of 20 years, a higher‐value property.   



      	                                            5
      	
 1	                   As for the Lease, AHC has no corporate records of it ever being approved, 

 2	   and no copies could be found among the corporation’s files.  The Lease that has 

 3	   been admitted into evidence is the one that Nam produced when AHC’s director 

 4	   asked him about the Property after discovering a record indicating that Nam was 

 5	   the  lessee.    According  to  its  terms,  the  Lease  is  between  AHC,  as  lessor,  and 

 6	   Nam, as lessee.  Although the parties dispute the effective dates of the Lease and 

 7	   Truong’s  resignation,  and,  depending  on  that  timing,  whether  Truong  actually 

 8	   had the authority to execute the Lease on behalf of AHC, the parties agreed for 

 9	   purposes  of  the  summary  judgment  motion  to  assume  that  the  signatures  were 

10	   effective.1   

11	                   The  Lease  provides  that  Nam  will  pay  AHC  a  total  of  $20  in  rent  for  the 

12	   entire term of 20 years.  The Lease states that AHC “will not sell the . . . property 

13	   during the 20 years term of this Lease.”  J.A. at 376.  The Lease does not mention 

14	   the  Joint  Venture  Agreement,  but  contains  several  provisions  relevant  to  its 

15	   existence.   

16	                   First, the Lease contains an integration clause: 

      																																																																		
      	
      1
        In its appellate brief, AHC obliquely contests Truong’s authority based on the effective dates of
      his resignation and the Lease, but that issue turns on contested facts and would not be appropriate
      for disposition on summary judgment. In any event, we need not reach this fact-fraught argument
      because, as we explain below, we agree with the district court and hold that the Lease is
      unenforceable as a gift or an act of corporate waste.

      	                                                                    6
      	
 1	          The Lessor and Lessee hereby agree that this Lease sets forth all the 
 2	          promises,  agreements,  conditions  and  understandings  between  the 
 3	          Lessor . . . and the Lessee relative to the demised premises, and that 
 4	          there  are  no  promises,  agreements,  conditions  or  understandings, 
 5	          either  oral  or  written,  between  them  other  than  as  herein  set  forth, 
 6	          and  any  subsequent  alteration,  amendment,  change  or  addition  to 
 7	          this  Lease  shall  not  be  binding  upon  the  Lessor  or  Lessee  unless 
 8	          reduced to writing and signed by them.   
 9	           
10	   J.A. at 380. 

11	          Second, the Lease provides that AHC has no obligation to make alterations 

12	   to the Property: 

13	          The  Lessor  has  let  the  demised  premises  in  their  present  condition 
14	          and  without  any  representation  on  the  part  of  the  Lessor,  his 
15	          officers,  employees,  servants  and/or  agents.  It  is  understood  and 
16	          agreed  that  the  Lessor  is  under  no  duty  to  make  alterations  at  the 
17	          time of letting or at any time thereafter. 
18	           
19	   J.A. at 378. 

20	          The  Lease  also  prohibits  Nam  from  leasing  the  Property,  or  making  any 

21	   improvements, without the written consent of AHC: 

22	          [L]essee covenants and agrees that he will do none of the following 
23	          things  without  the  consent  in  writing  of  lessor: . . . (b) . . .  sub‐lease 
24	          the  demised  premises,  or  any  part  thereof,  or  permit  another 
25	          person . . . to  occupy  the  demised  premises,  or  any  part 
26	          thereof . . . . (d)  Make  any  alternations,  improvements,  or  additions 
27	          to the demised premises . . . .  
28	           
29	   J.A. at 378. 



      	                                              7
      	
 1	                   On October 10, 2013, AHC, through its director, filed an action in the New 

 2	   York  Supreme  Court  seeking  both  a  declaratory  judgment  that  the  Lease  was 

 3	   invalid  and  money  damages  for  Nam’s  use  and  occupancy  of  the  Leased 

 4	   property.  In November 2013, Nam removed the action to federal court pursuant 

 5	   to  28  U.S.C.  §  1441.2  AHC  filed  an  amended  complaint,  seeking  an  additional 

 6	   declaration  that  the  alleged  oral  Joint  Venture  Agreement  was  invalid.    Nam 

 7	   answered,  pleading  eight  counterclaims  which  collectively  seek  a  declaration 

 8	   that  both  the  Lease  and  the  Joint  Venture  Agreement  are  enforceable  and  seek 

 9	   money damages for AHC’s breaches of both agreements.  AHC moved for partial 

10	   summary  judgment,  arguing  that  the  Joint  Venture  Agreement  and  Lease  are 

11	   void as a matter of law.  The district court granted summary judgment in favor 

12	   of AHC.  This appeal followed.   

13	                                                                        DISCUSSION 

14	           I.              Nam’s Motion for Additional Discovery 

15	                    In  response  to  AHC’s  motion  for  partial  summary  judgment,  Nam 

16	   contended  that  he  had  been  denied  discovery  necessary  to  oppose  that  motion 

17	   and  submitted  an  affidavit  pursuant  to  Fed.  R.  Civ.  P.  56(d)  describing  the 
      																																																																		
      	
      2
        Nam later filed a substantially similar action in the Pennsylvania Court of Common Pleas, which
      was removed to the United States District Court for the Eastern District of Pennsylvania, and which
      the federal court stayed pending the resolution of this case.

      	                                                                        8
      	
 1	   discovery materials he wanted produced.  The district court denied his request.  

 2	   Nam  renews  this  argument  on  appeal.    We  review  the  district  court’s  denial  of 

 3	   Nam’s  Rule  56(d)  motion  for  abuse  of  discretion.    See  Miller  v.  Wolpoff  & 

 4	   Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 

 5	         A  party  seeking  to  delay  resolution  of  a  summary  judgment  motion  on 

 6	   grounds  that  he  has  been  deprived  of  certain  discovery  materials  “must  show 

 7	   that  the  material  sought  is  germane  to  the  defense,  and  that  it  is  neither 

 8	   cumulative nor speculative, and a bare assertion that the evidence supporting a 

 9	   plaintiff’s allegation is in the hands of the defendant is insufficient.”  Paddington 

10	   Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994) (quotation omitted).   

11	         The  district  court  correctly  concluded  that  none  of  the  items  specifically 

12	   requested in Nam’s Rule 56(d) affidavit is germane to the issues before the court.  

13	   For  instance,  Nam  requested  documents  regarding  the  investigation  of  the 

14	   temporary  administrator  appointed  to  run  AHC,  architectural/construction 

15	   drawings  of  the  Property,  and  “different  types  of  documents  that  go  towards 

16	   valuing the Property and its condition.”  J.A. at 490.  Based on those descriptions 

17	   alone,  these  documents  do  not  contain  information  that  would  change  the 

18	   outcome of the summary judgment motion seeking a declaration that the Lease 



      	                                           9
      	
 1	   and Joint Venture Agreement are void.  Moreover, Nam described the requested 

 2	   material that could potentially be germane in such general terms that he failed to 

 3	   explain  with  any  specificity  “how  the  facts  sought  are  reasonably  expected  to 

 4	   create a genuine issue of material fact.”  Paddington Partners, 34 F.3d at 1138.  For 

 5	   example,  Nam  requested  “communications  between  the  parties,  or  with  the 

 6	   parties  and  other  third‐parties,  concerning  the  Property,  the  Joint  Venture 

 7	   Agreement and the Lease.” J.A. at 490.  He failed, however, to explain his basis 

 8	   for  believing  that  these  documents  exist.    Such  bare,  generalized  assertions 

 9	   cannot  justify  delaying  the  resolution  of  a  summary  judgment  motion.    The 

10	   district court did not abuse its discretion in so ruling. 

11	       II.      Choice of Law 

12	             In  their  summary  judgment  briefing  in  the  district  court,  the  parties 

13	   disagreed  as  to  which  state’s  law  should  apply,  but  on  appeal,  they  do  not 

14	   contest the district court’s decision in that regard.  Indeed, following the district 

15	   court’s lead, both parties on appeal argue that Pennsylvania law is applicable to 

16	   the  parol  evidence  issue  and  New  York  law  to  the  corporate  waste  issue.    In  a 

17	   diversity  case  such  as  this  one,  the  choice‐of‐law  rules  of  New  York,  the  forum 

18	   state, govern.  See Krauss v. Manhattan Life Ins. Co., 643 F.2d 98, 100 (2d Cir. 1981).  



      	                                            10
      	
 1	   Under  New  York  choice‐of‐law  rules,  “where  the  parties  agree  that  [a  certain 

 2	   jurisdiction’s] law controls, this is sufficient to establish choice of law.”  Fed. Ins. 

 3	   Co.  v.  Am.  Home  Assur.  Co.,  639  F.3d  557,  566  (2d  Cir.  2011);  see  also  Krumme  v. 

 4	   WestPoint  Stevens  Inc.,  238  F.3d  133,  138  (2d  Cir.  2000)  (“The  parties’  briefs 

 5	   assume that New York law controls, and such ‘implied consent . . . is sufficient to 

 6	   establish choice of law.’” (quoting Tehran‐Berkeley Civil & Envt’l Eng’rs v. Tippetts‐

 7	   Abbett‐McCarthy‐Stratton, 888 F.2d 239, 242 (2d Cir. 1989))).  We therefore apply 

 8	   Pennsylvania law to our analysis of the joint‐venture dispute and New York law 

 9	   to the lease dispute.   

10	       III.   The Validity of the Lease   

11	          Nam next argues that the district court erred in finding the Lease was void 

12	   as  a  gift  or  as  an  act  of  corporate  waste  because  AHC’s  decision  to  enter  the 

13	   Lease was protected by the business judgment rule and, in any event, the Lease 

14	   was  supported  by  valid  consideration.  “The  essence  of  a  claim  of  gift  is  lack  of 

15	   consideration  and  the  essence  of  waste  is  the  diversion  of  corporate  assets  for 

16	   improper  or  unnecessary  purposes.”    Aronoff  v.  Albanese,  446  N.Y.S.2d  368,  370 

17	   (2d Dept. 1982).  In New York, “it is settled law that waste or a gift of corporate 

18	   assets are void acts and cannot be ratified by a majority of stockholders.”  Id.  



      	                                              11
      	
 1	          While  the  actions  of  corporate  directors  are  ordinarily  protected  by  the 

 2	   business  judgment  rule,  and  thus  “subject  to  judicial  review  only  upon  a 

 3	   showing of fraud or bad faith,” Stern v. Gen. Elec. Co., 924 F.2d 472, 476 (2d Cir. 

 4	   1991) (applying New York law), where a corporate director “has an interest in a 

 5	   decision,  the  business  judgment  rule  does  not  apply,”    In  re  Croton  River  Club, 

 6	   Inc.,  52  F.3d  41,  44  (2d  Cir.  1995)  (applying  New  York  law);  see  also  Auerbach  v. 

 7	   Bennett,  393  N.E.2d  994,  1001  (N.Y.  1979).    A  director  is  considered  “self‐

 8	   interested” in a transaction where she “will receive a direct financial benefit from 

 9	   the  transaction  which  is  different  from  the  benefit  to  shareholders  generally.” 

10	   Marx v. Akers, 666 N.E.2d 1034, 1042 (N.Y. 1996); see also SantiEsteban v. Crowder, 

11	   939 N.Y.S.2d 28, 30 (1st Dept. 2012).  “Once a prima facie showing is made that 

12	   directors  have  a  self‐interest  in  a  particular  corporate  transaction,  the  burden 

13	   shifts  to  them  to  demonstrate  that  the  transaction  is  fair  and  serves  the  best 

14	   interests  of  the  corporation  and  its  shareholders.”    Norlin  Corp.  v.  Rooney,  Pace 

15	   Inc., 744 F.2d 255, 264 (2d Cir. 1984) (applying New York law).  If the director(s) 

16	   fail  to  carry  this  burden,  the  transaction  will  be  deemed  void.    See  Aronoff,  446 

17	   N.Y.S.2d  at  370.    These  principles  apply  to  closely‐held,  as  well  as  to  publicly‐

18	   held, corporations.  See Global Minerals & Metals Corp. v. Holme, 824 N.Y.S.2d 210, 



      	                                              12
      	
 1	   214  (1st  Dept.  2006);  see  also  Lewis  v.  S.  L.  &  E.,  Inc.,  629  F.2d  764,  770  (2d  Cir. 

 2	   1980). 

 3	          We  review  de  novo  a  district  court’s  grant  of  summary  judgment, 

 4	   construing  all  evidence  in  the  light  most  favorable  to  the  nonmoving  party.  

 5	   Rentas v. Ruffin, 816 F.3d 214, 220 (2d Cir. 2016). 

 6	          The  district  court  in  this  case  correctly  concluded  that  the  business 

 7	   judgment rule should not apply to the Lease.  It is undisputed that Truong was 

 8	   the father of the lessee, that the Property was a corporate asset leased by Truong 

 9	   in his capacity as president and majority shareholder of AHC, and that the terms 

10	   of  the  Lease  required  only  nominal  consideration  for  20‐year  control  over  this 

11	   multi‐million‐dollar  asset.    As  Nam  acknowledges,  Truong  ran  AHC  for  the 

12	   benefit of his family and frequently used corporate assets to “help out his family 

13	   members.”  Appellant’s Br. at 7.  Nam concedes that the Lease is similar to other 

14	   transactions that Truong executed as president and majority shareholder of AHC 

15	   by  which  Truong  intended  “to  create  financial  security  for  his  family  and  to 

16	   provide for his children.”  Appellant’s Br. at 8.  Truong’s corporate decision thus 

17	   “lacked a legitimate business purpose or w[as] tainted by a conflict of interest.”  

18	   Amfesco  Indus.,  Inc.  v.  Greenblatt,  568  N.Y.S.2d  593,  596  (1st  Dept.  1991).    As  a 



      	                                                13
      	
 1	   result, Nam may not invoke the business judgment rule’s protection, id., and he 

 2	   now  bears  the  burden  of  showing  that  the  Lease  was  objectively  fair  and 

 3	   “serve[d]  the  best  interests  of  the  corporation  and  its  shareholders,”  Norlin,  744 

 4	   F.2d at 264.   

 5	          Nam  claims  that  the  “sweat  equity”  provided  by  him  and  his  family  to 

 6	   develop  the  Property  under  the  Joint  Venture  Agreement  constituted 

 7	   consideration  for  the  Lease  and  demonstrates  the  objective  fairness  of  the 

 8	   transaction.    The  evidence  indicates,  however,  that  the  majority  of  this  “sweat 

 9	   equity”  was  contributed  prior  to  the  execution  of  the  Lease.    These  past 

10	   contributions could not have counted as present consideration given in exchange 

11	   for  a  leasehold  interest  unless  the  Lease  explicitly  expressed  that  intention.  See 

12	   N.Y.  Gen.  Oblig.  Law  §  5‐1105  (“A  promise  .  .  .  shall  not  be  denied  effect  as  a 

13	   valid contractual obligation on the ground that consideration for the promise is 

14	   past or executed, if the consideration is expressed in the writing and is proved to 

15	   have  been  given  or  performed  and  would  be  a  valid  consideration  but  for  the 

16	   time  when  it  was  given  or  performed.”);  see  also  United  Res.  Recovery  Corp.  v. 

17	   Ramko  Venture  Mgmt.,  Inc.,  584  F.  Supp.  2d  645,  656  (S.D.N.Y.  2008)  (citing 

18	   Umscheid v. Simnacher, 482 N.Y.S.2d 295, 297 (2d Dept. 1984)).  The Lease does not 



      	                                              14
      	
 1	   mention anything about Nam’s development of the Property. In fact, the Lease’s 

 2	   terms  largely  prevent  Nam  from  taking  steps  to  develop  the  Property.  Nam’s 

 3	   argument  regarding  what  constituted  consideration  raises  no  genuine  issue  of 

 4	   material  fact.    No  disinterested  person  could  find  that  leasing  a  valuable  real 

 5	   estate  property  for  twenty  years  in  exchange  for  twenty  dollars  was  a  fair  or 

 6	   reasonable business decision.  See Meredith v. Camp Hill Estates, Inc., 430 N.Y.S.2d 

 7	   383,  385  (2d  Dept.  1980)  (holding  that  “transfer  without  consideration”  of 

 8	   valuable  corporate  property  was  “so  far  opposed  to  the  true  interests  of  [the 

 9	   corporation] as to lead to the clear inference that no one thus acting could have 

10	   been  influenced  by  any  honest  desire  to  secure  such  interests.”  (quotation 

11	   omitted)).  We thus affirm the district court’s conclusion that the Lease was void 

12	   as a gift or act of corporate waste. 

13	       IV.    The Validity of the Joint Venture Agreement 

14	          We  now  address  the  purported  Joint  Venture  Agreement.    The  district 

15	   court  found  the  alleged  Agreement  to  be  unenforceable  on  grounds  that,  by 

16	   operation  of  the  parol  evidence  rule,  the  fully  integrated  Lease  discharged  any 

17	   prior‐in‐time oral agreement relative to the Property.   

18	           



      	                                           15
      	
 1	          The Pennsylvania Supreme Court has explained that: 

 2	        the parol evidence rule forbids the introduction of parol evidence of 
 3	        antecedent  or  contemporaneous  agreements,  negotiations  and 
 4	        understandings of the contracting parties for the purpose of varying 
 5	        or contradicting the terms of a contract which both parties intended 
 6	        to represent the definite and complete statement of their agreement. 
 7	         
 8	   Am. Bank & Trust Co. of Pa. v. Lied, 409 A.2d 377, 381 (Pa. 1979).  

 9	          Where  the  parties,  without  any  fraud  or  mistake,  have  deliberately 
10	          put their engagements in writing, the law declares the writing to be 
11	          not  only  the  best,  but  the  only,  evidence  of  their  agreement.  All 
12	          preliminary  negotiations,  conversations  and  verbal  agreements  are 
13	          merged  in  and  superseded  by  the  subsequent  written  contract  .  .  . 
14	          and  unless  fraud,  accident  or  mistake  be  averred,  the  writing 
15	          constitutes  the  agreement  between  the  parties,  and  its  terms  and 
16	          agreements  cannot  be  added  to  nor  subtracted  from  by  parol 
17	          evidence. 
18	           
19	   Yocca  v.  Pittsburgh  Steelers  Sports,  Inc.,  854  A.2d  425,  436  (Pa.  2004)  (quoting 

20	   Gianni v. Russell & Co., 126 A. 791, 792 (Pa. 1924)). 

21	          An  integration  clause  which  states  that  a  writing  is  meant  to 
22	          represent  the  partiesʹ  entire  agreement  is . . . a  clear  sign  that  the 
23	          writing  is  meant  to  be  just  that  and  thereby  expresses  all  of  the 
24	          partiesʹ  negotiations,  conversations,  and  agreements  made  prior  to 
25	          its execution.  Once a writing is determined to be the partiesʹ entire 
26	          contract,  the  parol  evidence  rule  applies  and  evidence  of  any 
27	          previous  oral  or  written  negotiations  or  agreements  involving  the 
28	          same subject matter as the contract is almost always inadmissible to 
29	          explain or vary the terms of the contract. 
30	    
31	   Id. at 436‐37 (citations omitted). 
32	    


      	                                            16
      	
 1	          Nam contends that the parol evidence rule does not bar the introduction of 

 2	   evidence  to  show  the  existence  of  the  purported  oral  Joint  Venture  Agreement 

 3	   because the Lease and the Joint Venture are separate agreements.  The former, he 

 4	   claims, “creat[ed] a leasehold interest in Nam,” while the latter “creat[ed] Nam’s 

 5	   rights  to  compensation  (in  the  form  of  rents  from  the  future  commercial  and 

 6	   residential tenancies) in exchange for his efforts in developing and managing the 

 7	   Property for AHC.”  Appellant’s Br. at 25.  As did the district court, we find this 

 8	   argument unavailing.   

 9	          Both  agreements  address  the  same  subject—the  terms  of  Nam’s  use  and 

10	   development of the Property.  Indeed, Nam’s Answer and Counterclaim contains 

11	   a section titled, “AHC and Nam Enter Into a Lease to Protect Nam’s Interests in 

12	   the Joint Venture.”  J.A. at 44.  Yet the core terms of the Lease and the purported 

13	   Joint Venture Agreement are in conflict.  The Lease’s integration clause states in 

14	   relevant  part:  “[AHC]  and  [Nam]  hereby  agree  that  this  lease  sets  forth  all  the 

15	   promises,  agreements,  conditions  and  understandings  between  [AHC]  and 

16	   [Nam]  relative  to  the  [Property],  and  that  there  are  no  promises,  agreements, 

17	   conditions or understandings, either oral or written, between them other than as 

18	   are  herein  set  forth.”    J.A.  at  380  (emphasis  added).    According  to  Nam  AHC’s 



      	                                            17
      	
 1	   primary  obligation  under  the  Joint  Venture  Agreement  is  to  pay  for  all 

 2	   renovations  and  maintain  the  Property,  but  the  Lease  provides  that  AHC  is 

 3	   “under  no  duty  to  make  alterations  at  the  time  of  letting  or  at  any  time 

 4	   thereafter.”    J.A.  at  378.    Furthermore,  while  Nam  claims  that  his  consideration 

 5	   for  the  Joint  Venture  Agreement  is  his  management  and  development  of  the 

 6	   Property,  and  that  he  would  derive  profits  from  sub‐leasing  the  Property,  the 

 7	   Lease  states  that  Nam  may  not  “sub‐lease  the  [Property],”  or  “[m]ake  any 

 8	   alterations,  improvements,  or  additions  to  the  [Property]”  without  AHC’s 

 9	   written consent.  J.A. at 378.  Enforcing the purported Joint Venture Agreement 

10	   thus  would  “vary[]  or  contradict[]  the  terms  of  a  contract  which  both  parties 

11	   intended  to  represent  the  definite  and  complete  statement  of  their  agreement.”  

12	   Lied, 409 A.2d at 381. 

13	                   Nam argues as he did below, however, that if the Lease is void as a gift or 

14	   for  lack  of  consideration,  the  Lease’s  terms  cannot  bar  evidence  of  the  Joint 

15	   Venture  Agreement  because  a  void  contract  has  no  preclusive  effect.3    The 

16	   district  court  rejected  this  contention,  explaining  that  “a  written  and  integrated 


      																																																																		
      	
      3
         AHC argues that Nam did not preserve this argument because Nam raised it below only in a
      footnote to his summary judgment memorandum and provided no citations to authority. Because
      the district court explicitly considered and rejected Nam’s argument to this effect, however, we too
      consider it.

      	                                                                    18
      	
 1	   contract  does  not  have  to  be  enforceable  to  bar  the  terms  of  prior  inconsistent 

 2	   agreements  if  the  circumstances  demonstrate  that  the  parties  intended  the 

 3	   integrated contract to displace prior agreements.”  Special App’x at 18.  The court 

 4	   cited no case law for this proposition but instead cited the parol evidence section 

 5	   of  the  Restatement  (Second)  of  Contracts.    The  relevant  provision  of  the 

 6	   Restatement states: 

 7	         An integrated agreement that is not binding or that is voidable and 
 8	         avoided  does  not  discharge  a  prior  agreement.    But  an  integrated 
 9	         agreement,  even  though  not  binding,  may  be  effective  to  render 
10	         inoperative a term which would have been part of the agreement if 
11	         it had not been integrated. 
12	          
13	   Restatement  (Second)  of  Contracts,  §  213(3)  (1981).    Comment  d  to  this  section 

14	   further explains that: 

15	          An integrated agreement does not supersede prior agreements if it is 
16	          not binding, for example, by reason of lack of consideration, or if it is 
17	          voidable  and  avoided.    The  circumstances  may,  however,  show  an 
18	          agreement  to  discharge  a  prior  agreement  without  regard  to 
19	          whether  the  integrated  agreement  is  binding,  and  such  an 
20	          agreement may be effective. 
21	           
22	   Id. cmt. d.  Indeed, one of the Restatement’s illustrations corresponding to 

23	   comment d is analogous to the contract dispute in this case: 

24	          A  and B  enter  into a  contract  that B will  build a house  on  Aʹs  land 
25	          for  a  price.  Later  B  offers  to  add  a  porch  if  A  will  sign  a  new 
26	          contract.  They  then  enter  into  an  integrated  agreement  in  which  B 


      	                                            19
      	
 1	          promises to build according to the original plans and A promises to 
 2	          pay an extra $2,000. If the integrated agreement is inconsistent with 
 3	          the porch offer, or if it is a completely integrated agreement and the 
 4	          matter  of  the  porch  is  within  its  scope,  the  integrated  agreement  is 
 5	          effective  to  discharge  the  porch  offer  but  is  not  binding  for  lack  of 
 6	          consideration. 
 7	           
 8	   Id.  cmt.  d,  illus.  6.    The  Restatement  thus  provides  support  for  the  proposition 

 9	   that an integration clause in a contract that is void for lack of consideration, but is 

10	   otherwise valid, still precludes evidence of prior agreements within the scope of 

11	   that  integration  clause.  Pennsylvania  courts,  however,  do  not  appear  to  have 

12	   adopted the pertinent Restatement provision.  But see Daset Mineral Corp. v. Indus. 

13	   Fuels  Corp.,  473  A.2d  584,  591‐93  (Pa.  Super.  Ct.  1984)  (quoting  the  entirety  of  § 

14	   213  of  the  Restatement,  including  subsection  (3),  but  relying  upon  Restatement 

15	   provisions  other  than  subsection  (3)  pertaining  to  parol  evidence).    Indeed,  our 

16	   research  indicates  that  this  issue  would  be  one  of  first  impression  in 

17	   Pennsylvania.   

18	           When faced with a question of state law that, like this one, is dispositive of 

19	   the  case  before  us  and  has  not  yet  been  decided  by  the  highest  tribunal  of  the 

20	   state  whose  law  we  are  applying,  it  is  sometimes  prudent  and  appropriate  to 

21	   certify the question of law to that tribunal.  Under Second Circuit precedent, the 

22	   decision  whether  to  certify  is  discretionary.    See  10  Ellicott  Square  Court  Corp.  v. 


      	                                              20
      	
 1	   Mtn.  Valley  Indem.  Co.,  634  F.3d  112,  125  (2d  Cir.  2011)  (“The  rules  of  this  court 

 2	   provide that ‘[i]f state law permits, the court may certify a question of state law 

 3	   to  that  stateʹs  highest  court.’”  (quoting  2d  Cir.  Local  R.  27.2(a))).    While  we 

 4	   recognize that  

 5	         [t]he procedure must not be a device for shifting the burdens of this 
 6	         Court  to  those  whose  burdens  are  at  least  as  great[,] . . . the 
 7	         certification procedure is a valuable device for securing prompt and 
 8	         authoritative  resolution  of  unsettled  questions  of  state  law, 
 9	         especially  those  that  seem  likely  to  recur  and  to  have  significance 
10	         beyond the interests of the parties in a particular lawsuit.   
11	          
12	   Kidney by Kidney v. Kolmar Labs., Inc., 808 F.2d 955, 957 (2d Cir. 1987). 

13	                   The  Pennsylvania  Supreme  Court,  for  its  part,  accepts  certification 

14	   petitions  from  any  United  States  Court  of  Appeals.    See  42  Pa.  Cons.  Stat., 

15	   Internal Operating Procedures of the Supreme Court, § 8; 204 Pa. Code § 29.451.  

16	   But that court appears to have a stringent standard, at least as compared with a 

17	   number  of  other  states,  for  accepting  certification  petitions.4    Compare  210  Pa. 

18	   Code  § 3341(c)  (“The  Supreme  Court  may  accept  certification . . . only  where 

19	   there  are  special  and  important  reasons  therefor,”  i.e.,  “[t]he  question  of  law  is 

20	   one of first impression and is of such substantial public importance as to require 

      																																																																		
      	
      4
       We have never before certified a question to the Pennsylvania Supreme Court, so we base our
      understanding of its standards for accepting such petitions on the analyses of other courts that have
      certified questions to it and on our plain reading of Pennsylvania’s codified standards.

      	                                                                    21
      	
 1	   prompt  and  definitive  resolution  by  the  Supreme  Court.”),  with,  e.g.,  Nev.  R. 

 2	   App. P. 5(a) (permitting the Nevada Supreme Court to answer “questions of law 

 3	   of  this  state  which  may  be  determinative  of  the  cause  then  pending  in  the 

 4	   certifying  court  and  as  to  which  it  appears  to  the  certifying  court  there  is  no 

 5	   controlling precedent”).  Indeed, the Third Circuit in one case declined to certify 

 6	   a  question  of  first  impression  to  the  Pennsylvania  Supreme  Court  because  the 

 7	   issue  was  “neither  sufficiently  important  nor  sufficiently  difficult  to  command 

 8	   the attention of that tribunal.” Travelers Indem. Co. of Ill. v. DiBartolo, 171 F.3d 168, 

 9	   169 n.1 (3d Cir. 1999); cf. Adelson v. Harris, 774 F.3d 803, 808 (2d Cir. 2014) (noting 

10	   that  “Nevada  permits  certification  where  an  issue  of  state  law  ‘may  be 

11	   determinative,’  and that  such an  approach  permits  us  to  certify  without,  at  this 

12	   point,  reaching  the  underlying  constitutional  question”  (citation  omitted)).    In 

13	   light of these standards, we closely examine whether the question with which we 

14	   are  presented  here  “seem[s]  likely  to  recur  and  have  significance  beyond  the 

15	   interests of the parties in a particular lawsuit,” Kolmar Labs., 808 F.2d at 957, and 

16	   thus is one of “substantial public importance,” 210 Pa. Code § 3341(c). 

17	          For the following reasons, we conclude that the issue in this case involving 

18	   parol evidence does not meet the standards for certification to the Pennsylvania 



      	                                            22
      	
 1	   Supreme Court.  The issue may never arise again in Pennsylvania courts, and if it 

 2	   did it would be rare.  We recognize, for example, that if AHC was a Pennsylvania 

 3	   corporation, and thus Pennsylvania law applied to the issue of corporate waste, 

 4	   it is quite possible that the district court would have declared the Lease valid and 

 5	   enforceable because it is unclear whether Pennsylvania adheres to a doctrine of 

 6	   corporate  waste  similar  to  New  York’s.    See  White  v.  George,  66  Pa.  D.  &  C.  4th 

 7	   129, 149‐50 (C.P. 2004) (noting that “there is no definition of [corporate] waste in 

 8	   Pennsylvania case law”).  Moreover, lack of consideration alone would not have 

 9	   invalidated this lease given Pennsylvania’s Uniform Written Obligations Act, 33 

10	   Pa.  Cons.  Stat.  §  6,  which  provides  that  a  promisor’s  express  statement  of  his 

11	   intent  to  be  bound  satisfies  the  requirement  of  consideration.  That  is  to  say,  if 

12	   Pennsylvania law applied across the board in this case, we would be faced with a 

13	   straightforward  application  of  the  parol  evidence  rule  and  would  likely  affirm 

14	   the district court’s determination as to the Joint Venture on that basis. 

15	          To be sure, contract disputes between New York and Pennsylvania entities 

16	   may  well  arise  again,  especially  given  that  the  states  share  a  border.    But  the 

17	   parol  evidence  issue  in  this  case  is  recondite;  more  likely  to  be  found  on  a  law 

18	   school contracts exam than to be the subject of future litigation in Pennsylvania 



      	                                             23
      	
 1	   courts.  Indeed, it appears this issue is novel not only in Pennsylvania but across 

 2	   the country.  Neither party was able to cite a case considering the application of 

 3	   the  parol  evidence  rule  to  a  void,  or  voidable  and  avoided,  contract  that  is  not 

 4	   alleged  to  be  the  product  of  fraud.    And  our  own  research  did  not  uncover  a 

 5	   single  case  that  has  addressed  this  issue  or  that  has  even  cited  the  provision  of 

 6	   the  Restatement  relied  upon  by  the  district  court  here.    This  fact  strongly 

 7	   suggests that the issue is not likely to recur and is not sufficiently important to be 

 8	   addressed on certification.   

 9	          Nevertheless, we confidently predict that the Pennsylvania Supreme Court 

10	   would  have  reached  the  same  result  as  the  district  court  here  if  presented  with 

11	   the  parol  evidence  issue  before  us.    See  Espinoza  ex  rel.  JPMorgan  Chase  &  Co.  v. 

12	   Dimon,  797  F.3d  229,  240  (2d  Cir.  2015)  (noting  that  “we  normally  strive  to 

13	   carefully  predict  how  the  highest  court  of  the . . . state  [whose  law  we  are 

14	   applying]  would  resolve  uncertainty  or  ambiguity  in  state  law,”  but  that 

15	   certification is appropriate where “we are unable to predict with any confidence 

16	   how  the . . . courts  [of  that  state]  would  evaluate”  the  issue  at  hand).  

17	   Notwithstanding  the  novelty  of  our  precise  issue,  as  we  explain  below,  the 

18	   Pennsylvania Supreme Court has circumscribed, rather than expanded, existing 



      	                                              24
      	
 1	   exceptions to the parol evidence rule.  That court, moreover, often relies upon the 

 2	   guidance of the Restatement in deciding questions of Pennsylvania contract law. 

 3	          In his appellate brief, Nam cites three cases to support his contention that 

 4	   an  integration  clause  in  a  voided  contract  has  no  operative  effect  and  therefore 

 5	   cannot bar evidence of a prior‐in‐time oral agreement.  Mellon Bank Corp. v. First 

 6	   Union Real Estate Equity & Mtg. Invs., 951 F.2d 1399 (3d Cir. 1991); Betz Labs., Inc. 

 7	   v. Hines, 647 F.2d 402 (3d Cir. 1981); Murray v. Lichtman, 339 F.2d 749 (D.C. Cir. 

 8	   1964).  None of these cases is on point.  The Murray court held that a party could 

 9	   attempt  to  prove  that  a  written  contract  was  void  for  lack  of  consideration  by 

10	   introducing  parol  evidence  to  show  that  he  had  completely  performed  his 

11	   obligation under a prior oral agreement containing substantially similar terms as 

12	   the written contract.  Murray, 339 F.2d 751‐52.  In contrast, Nam does not seek to 

13	   introduce evidence of the Joint Venture Agreement to show that the Lease is void 

14	   for lack of consideration, but instead to supplement and vary its terms.   

15	          Mellon  and  Betz  provide  some  support  for  admitting  parol  evidence  to 

16	   strike down a written contract (and the integration clause contained therein) that 

17	   is alleged to be tainted by fraud in the inducement.  See Mellon, 951 F.2d at 1408; 

18	   Betz,  647  F.2d  at  405‐08.      This  principle  is  inapplicable  here,  however,  because 



      	                                             25
      	
 1	   Nam  has  not  alleged  that  the  Lease  was  the  product  of  fraud.    Moreover,  it 

 2	   appears  that  Pennsylvania  no  longer  follows  the  fraud‐in‐the‐inducement 

 3	   exception  to  the  parol  evidence  rule.    See  Dayhoff,  Inc.  v.  H.J.  Heinz  Co.,  86  F.3d 

 4	   1287,  1300  (3d  Cir.  1996)  (“The  Supreme  Court  of  Pennsylvania  found  that  the 

 5	   parol  evidence  rule  barred  consideration  of  prior  representations  concerning 

 6	   matters  covered  in  the  written  contract,  even  those  alleged  to  have  been  made 

 7	   fraudulently,  unless  the  representations  were  fraudulently  omitted  from  the 

 8	   contract.” (citing HCB Contractors v. Liberty Place Hotel Ass’n, 652 A.2d 1278, 1279 

 9	   (Pa. 1995))); see also Bray v. Dewese, No. 07‐4011, 2008 WL 623824, at *2 & n.7 (E.D. 

10	   Pa.  Mar.  6,  2008)  (explaining  evolution  and  abandonment  of  fraud‐in‐the‐

11	   inducement exception to parol evidence rule in Pennsylvania).   

12	          While  the  Pennsylvania  Supreme  Court  has  not  ruled  on  the  preclusive 

13	   effect of an integration clause held to be void as an act of corporate waste, that 

14	   court  has  carved  out  only  a  few  discrete  exceptions  to  the  parol  evidence  rule.  

15	   Because  the  factual  scenario here does not fall within one of these exceptions—

16	   where  one  party  has  alleged  that  the  written  contract  is  the  product  of  “fraud, 

17	   accident  or  mistake,”  Yocca,  854  A.2d  at  437—we  conclude  that  the  parol 

18	   evidence  rule  applies  in  this  case  and  that  the  integration  clause  in  the  Lease 



      	                                              26
      	
 1	   retains its preclusive effect.  See Hart v. Arnold, 884 A.2d 316, 340 (Pa. Super. Ct. 

 2	   2005)  (“[P]arol  evidence  of  prior  representations  is  inadmissible  as  to  a  matter 

 3	   covered  by  the  written  agreement  with  an  integration  clause,  unless  the  parties 

 4	   agreed that those representations would be added to the written agreement but 

 5	   they  were  omitted  because  of  fraud,  accident  or  mistake.”  (emphasis  added) 

 6	   (quotation omitted)). 

 7	          This  conclusion  is  bolstered  by  the  fact  that  the  Pennsylvania  Supreme 

 8	   Court generally adopts the principles of  the Restatement of Contracts.  See, e.g., 

 9	   Harrison  v.  Cabot  Oil  &  Gas  Corp.,  110  A.3d  178,  185  (Pa.  2015)  (relying  upon 

10	   Restatement  (Second)  of  Contracts  §  250  in  deciding  issue  of  first  impression 

11	   certified by Third Circuit regarding repudiation of leases); Shafer Elec. & Constr. 

12	   v.  Mantia,  96  A.3d  989, 995  (Pa.  2014)  (quoting definition  of  expectation  interest 

13	   from Restatement (Second) of Contracts § 344(a)); Tayar v. Camelback Ski Corp., 47 

14	   A.3d  1190,  1200‐03  (Pa.  2012)  (citing  and  adopting  Restatement  (Second)  of 

15	   Contracts § 195(1)).  Of particular importance here, the court has relied upon the 

16	   Restatement  in  shaping  the  parameters  of  Pennsylvania’s  parol  evidence  rule 

17	   and  the  exceptions  thereto.    See  Rempel  v.  Nationwide  Life  Ins.  Co.,  370  A.2d  366, 

18	   370‐71 (Pa. 1977) (applying first Restatement of Contracts); Hollander v. Friedman, 



      	                                              27
      	
1	   59 A.2d 892, 894 (Pa. 1948) (same); see also Daset Mineral Corp., 473 A.2d at 591‐93 

2	   (discussing  in  depth  and  relying  upon  several  provisions  of  the  Restatement 

3	   (Second) of Contracts pertaining to parol evidence, including § 213).  We see no 

4	   reason  why  the  Pennsylvania  Supreme  Court  would  not  follow  its  ordinary 

5	   course  and  apply  § 213(3)  of  the  Restatement  to  the  facts  of  this  case.    We 

6	   therefore  affirm  the  district  court’s  grant  of  summary  judgment  to  AHC  with 

7	   respect to the purported Joint Venture Agreement.  

8	                                      CONCLUSION 

9	         For the foregoing reasons the district court’s decision is AFFIRMED. 




     	                                          28